DETAILED ACTION

This is a first Office action on the merits, responsive to applicant’s original disclosure filed on 5/22/2020. Claims 1-10 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed on 5/22/2020 is being considered.

Drawings
The drawings filed on 5/22/2020 are acceptable for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1, “a clutch device housing a clutch cam that is coupled to the lever bracket and rotating in conjunction 5with rotation of the clutch cam” is indefinite because it is unclear what the claim requires. The claim appears to require the clutch device and the clutch cam being in a constant state of rotation. Does applicant intend to require the clutch device being configured to rotate in conjunction with rotation of the clutch cam?
Claim 2, ““both sides of each of the supporting protrusions” is indefinite because the limitation lacks proper antecedent basis in the claims. Note that the supporting protrusions are not previously defined as having any sides, in particular.
Claim 2, “supporting protrusions adjacent to each other” is indefinite because it is unclear if the limitation is referring to the supporting protrusions of the plurality of supporting protrusions previously recited in the claim, or different/additional supporting protrusions. Applicant is requested to clarify.
Claim 3, “the plurality of brake rollers that are seated on the brake drum” is indefinite because the limitation lacks proper antecedent basis in the claim. Note that the claim previously requires the brake rollers to form an arrangement, but not to be seated on the brake drum. Applicant is requested to clarify.
The remainder of the claims are dependent upon directly or indirectly a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7 and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Paing et al. (US 20090184554) (‘Paing’)
Claim 1, Paing provides a pumping device for a seat of a vehicle, the pumping device comprising:
a lever bracket 90 configured to rotate by an external operating force ([0030] and [0047]; Fig. 2);
a clutch device 60 housing a clutch cam 61 that is coupled to the lever bracket (Fig. 2) and rotating in conjunction 5with rotation of the clutch cam ([0044]; Fig. 2);
a brake device 30 configured to rotate in conjunction with the clutch device ([0052]; Fig. 2), coupled with an output shaft 2, wherein the brake device is configured to rotate by a rotational force input through the clutch device, but not rotate by a rotational force input through the output shaft ([0052] and [0057]; Fig. 2); and
a cam supporter 50 disposed between the clutch device and the brake device (Fig. 2), wherein, when the output 10shaft rotates eccentrically, the cam supporter is brought into contact with the clutch cam to restrict movement of the clutch cam ([0046], [0050]).
Claim 5, Paing further provides wherein the cam supporter has a central axis that 
Claim 6, Paing further provides wherein the cam supporter has a through hole at a center of the central portion (Fig. 2), the through hole being open in an axial direction of the cam supporter (Fig. 2), so that a remaining portion of the central portion excluding the through hole has a shape protruding toward the clutch cam (53 does not include the through hole; Fig. 2).
Claim 7, Paing further provides wherein, at the central portion of the cam supporter, the cam supporter has a plurality of protrusions 51 that are arranged to be spaced apart from each other in a circumferential direction of the central portion around the center thereof and cut and protrude toward the clutch cam ([0039]; Fig. 2).
Claim 10, Paing further provides wherein the cam supporter has a first side facing the clutch cam and a second side supported by the brake device (Fig. 2).

Allowable Subject Matter
Claims 2-4 and 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635


/JAMES M FERENCE/Primary Examiner, Art Unit 3635